On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The defendant and appellee charges:
1. That the matter in dispute herein does not exceed two thousand dollars.
2. That the constitutionality of no act of the legislature imposing any tax, toll, or impost whatever, is drawn in question in this case.
The suit was brought before a citjr court to recover $23.40 from defendant, for toll said tobe due the Carondelet Canal and Navigation Co., under Act. No. 160 of 1857.
The defendant excepted on tlie grounds that there is no such corporation in existence as the Carondelet Canal and Navigation Company, that the late Company is defunct, by Act 86 of 1884, and that the plaintiffs have no standing in court.
The city court maintained the exception and dismissed the suit. From this judgment, the plaintiffs have taken this appeal which the defendant and appellee now seeks to have dismissed.
The defense is clearly that the toll claimed is not due, because not authorized by existing law, therefore illegal, and because plaintiffs are a myth and have no existence.
*101The matter in dispute is a toll, the legality of which is attacked. It is immaterial on what ground the illegality is alleged. It suffices that it be claimed by the defense to give this court jurisdiction over the contention.
The Constitution explicitly provides, that this court shall have appellate jurisdiction over cases (among others) in which the constitutionality or legality of any tax, toll, or impost whatever shall be in contestation, whatever may he the amount thereof, and in such cases, the appeal, on the law and on the fact, shall be directly from the court in ■which the case originated to the Supreme Court; Const. 81.
It is, therefore, indifferent whether the toll claimed exceed or not $2000.
There can be no doubt, as claimed, that this court has, as a rule, no appellate jurisdiction over cases involving the constitutionality of an act of the Legislature, where the matter in dispute does not exceed $2000 ; but this is not so, where the constitution has, in derogation of the rule, specially vested it with jurisdiction over a certain class of cases, regardless of the amount involved', though less than two thousand dollars.
The ruling invoked in 9 Ann., 65, was made in 1854, while the constitution of 1852 was in force, which did not confer appellate jurisdiction on the then Supreme Court, in cases of toll charged with illegality, regardless of amount; Art. 62.
The Constitution of 1868 operated a change, by giving'the jurisdiction, whatever was the amount claimed. (Art 74).
The change was maintained in the present Constitution (Art. 81), which expressly confers such jurisdiction, whatever the amount involved be, in such cases.
It is only on the trial of the exceptions that the issue raised by them can be inquired into. This cannot be done on the motion to dismiss. In the meantime, the court maintains its jurisdiction over the case, as presented by the pleadings.
Motion denied.
In this case, the constitutionality of Act No. 86 of 1884, involving grave rights of the State being involved, we are indisposed to determine the question, without giving an opportunity to the State to be heard.
It is, therefore, ordered that notice be given to the Attorney General of the pendency of this appeal, and that a delay of one week be allowed him, to file such brief herein as he may desire.